Citation Nr: 1731267	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-34 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to diabetes mellitus or in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from February 1969 to May 1970.  He also had additional unverified U.S. Navy Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In June 2011, the Veteran testified during a video conference hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was previously remanded by the Board in July 2013 and June 2016.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.

In a March 2016 correspondence from the Board, the Veteran was advised that the Veterans Law Judge who held the June 2011 hearing had retired and he was entitled to another Board hearing before a different Veterans Law Judge.  The Veteran also was advised that, if he did not respond within 30 days, the Board would assume that he did not want a new hearing and proceed to adjudicate this appeal.  The Veteran did not respond to the March 2016 correspondence.  
 
 
FINDING OF FACT

The most probative evidence of record does not establish that the Veteran's current bilateral lower extremity peripheral neuropathy is related to an in-service injury, event, or disease, including in-service exposure to herbicides, and the Veteran is not service connected for diabetes mellitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to diabetes mellitus or in-service herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

The Veteran seeks service connection for bilateral lower extremity peripheral neuropathy.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all Veterans who served in Vietnam during the Vietnam Era. 38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii) (2014).  If a Veteran was exposed to a herbicide agent during active service, certain diseases, including early-onset peripheral neuropathy, shall be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  Notice, 79 Fed. Reg. 20,308 (2014).  Pursuant to 38 C.F.R. § 3.309 (e), early-onset peripheral neuropathy must manifest to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307 (a)(6)(ii) (2016).  

An amendment to the regulation replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed a note with the requirement that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013).  It was further noted that the amendment clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it does not change the requirement that peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after a Veteran's last in-service exposure in order to qualify for the presumption of service connection.  A September 29, 2010, National Academy of Sciences report, Veterans and Agent Orange: Update 2010, was noted to have found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which was defined as having its onset more than one year after exposure.

The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307 (a)(6)(iii) (2016). 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to that exposure.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994), 38 U.S.C.A. §§ 1113 (b), 1116 (West 2015); 38 C.F.R. § 3.303 (2016). 

Analysis

The Veteran contends his neuropathy is a result of herbicide exposure while in Vietnam.  Personnel records confirm he served in Vietnam in 1969; therefore exposure to herbicide agents is conceded, absent affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).

Though the Veteran's service in Vietnam has been confirmed, his peripheral neuropathy was not shown to be manifested until many years following separation from service.  Accordingly, as that condition was not shown to a compensable degree of 10 percent within one year following exposure to herbicides during service in Vietnam, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309(e) (2014).

As noted, the Veteran is not precluded from establishing service connection with proof of actual causation.  In this case, however, the competent evidence of record fails to demonstrate that peripheral neuropathy had its onset in service or is otherwise related to service.

The Veteran's service treatment records do not reflect complaints of neurologic symptoms in the Veteran's lower extremities and there are no findings of peripheral neuropathy in his service records.  The Veteran's April 1970 separation examination was negative for peripheral neuropathy in the bilateral extremities.  Additionally, during a June 1997 periodic examination the Veteran stated he was presently in good health and mental wellness.  

Post-service medical records show treatment for peripheral neuropathy many years after service discharge.  The Veteran has asserted that he first noticed symptoms of bilateral lower extremity peripheral neuropathy many years after service.  At the June 2011 videoconference hearing, the Veteran testified that his symptoms had begun in his 50's.   

The Veteran, as a lay person, is competent to report symptoms he can personally observe.  See 38 C.F.R. § 3.159 (a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is also competent to diagnose a simple medical condition, capable of lay observation.  However, determining the etiology of his neuropathy is a complex medical question that exceeds the realm of personal lay opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  That is, a competent medical opinion is necessary to establish the etiology of the Veteran's neuropathy.  

A 'competent medical opinion' means an opinion provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  The Veteran has not shown that he is qualified through education, training, or experience to offer a competent nexus opinion on a complex medical question such as the one involved in this case.  Thus, he is not competent to analyze the etiology of his neuropathy and an expert medical opinion is necessary.  

At an August 2003 VA neurology consultation the Veteran reported a numb, tingling sensation in his feet during the previous several years.  The VA physician noted the Veteran denied diabetes mellitus and that he was a Vietnam veteran.  The Veteran was diagnosed with peripheral neuropathy.  

During an August 2009 VA neurological consultation the Veteran complained of having severe numbness and tingling in his feet for the past several years, which has been getting progressively worse.  The VA physician noted the Veteran's peripheral neuropathy was most likely idiopathic but the physician could not rule out other causes.

At a VA neurological examination in November 2009, the Veteran asked whether his peripheral neuropathy was related to Agent Orange exposure.  The VA physician stated that there is no specific pathological change that can be seen on the Veteran's biopsy to prove that his peripheral neuropathy is related to Agent Orange exposure.  

The Veteran was afforded a VA examination related to his peripheral neuropathy in March 2017.  The VA examiner reviewed the claims file, interviewed the Veteran, and provided an in-person examination.  The Veteran reported he first noticed difficulty running and numbness in his feet in his 50's.  The Veteran reported bilateral moderate numbness of the lower extremities.  The VA examiner opined that the Veteran's peripheral neuropathy was less likely than not incurred in or caused by the claimed in-service injury, event or illness, including as due to diabetes mellitus or in-service herbicide exposure.  As rationale the VA examiner explained that there is no evidence of a relationship between the Veteran's peripheral neuropathy and herbicide exposure because he was not symptomatic for many years after his in-service exposure.  The VA examiner further explained the Veteran was provided several examinations during the 1990's related to his Reserve service and they are silent/negative for peripheral neuropathy.

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-2 (2008).  

The Board has carefully considered the VA opinions and the Veteran's statements that his peripheral neuropathy is caused by exposure to herbicide agents.  However, as noted above, the Veteran lacks the requisite expertise to provide a competent medical opinion in this regard.  The March 2017 VA examiner proffered an unequivocal opinion that the Veteran's current peripheral neuropathy is not related to service, to include as a result of Agent Orange exposure.  This opinion was supported by rationale and based on physical examination and review of the Veteran's clinical history which makes it highly probative.  Additionally, the 2009 VA neurological physician noted the Veteran's peripheral neuropathy was idiopathic in nature.  

In summary, the competent and probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current bilateral lower extremity peripheral neuropathy and his in-service herbicide exposure.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).    

The Board has also considered whether the Veteran is entitled to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus.  Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  The threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence that the disability for which service connection is sought is proximately due to, or chronically aggravated by, service-connected disability.

Since the Veteran is not service-connected for diabetes mellitus, a threshold legal requirement for establishing secondary service connection is not met, i.e., it is not shown that the primary disability alleged to have caused or aggravated the disability for which service connection is sought is service-connected.  Accordingly, the claim for service connection for bilateral lower extremity peripheral neuropathy as secondary to diabetes mellitus, is legally insufficient, and must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to diabetes mellitus or in-service herbicide exposure, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


